[exhibit101executedfirsta001.jpg]
Exhibit 10.1 FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND
FIRST AMENDMENT TO AMENDED AND RESTATED SECURITY AND PLEDGE AGREEMENT THIS FIRST
AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO
AMENDED AND RESTATED SECURITY AND PLEDGE AGREEMENT (this “Amendment”) dated as
of August 26, 2019 is among Knoll, Inc., a Delaware corporation (the “Parent
Borrower”), the Foreign Borrowers party thereto, the Guarantors party thereto,
the Lenders party hereto and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer. RECITALS WHEREAS, pursuant to the terms of
that certain Third Amended and Restated Credit Agreement, dated as of January
23, 2018 (as amended, restated, amended and restated, extended, increased,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Parent Borrower, the Foreign Borrowers party thereto, the Guarantors
party thereto, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, the Lenders and
the L/C Issuers provide credit facilities to the Borrower; WHEREAS, the Loan
Parties have requested that the Lenders amend the Credit Agreement and the
Security Agreement as set forth below; WHEREAS, the Lenders agree to provide
such requested amendments subject to the terms and conditions herein; NOW,
THEREFORE, in consideration of the premises and the mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows: 1. Introductory Paragraph and Recitals. The above introductory
paragraph and recitals of this Amendment are incorporated herein by reference as
if fully set forth in the body of this Amendment. 2. Definitions. Capitalized
terms used herein (including in the recitals hereof) and not otherwise defined
herein shall have the meanings provided in the Credit Agreement. 3. Amendments.
(a) The following definitions are added to Section 1.01 of the Credit Agreement
in the appropriate alphabetical order: “Beneficial Ownership Certification”
means a certification regarding beneficial ownership required by the Beneficial
Ownership Regulation. “Beneficial Ownership Regulation” means 31 C.F.R. §
1010.230. “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party. “BofA Securities” means BofA Securities, Inc.



--------------------------------------------------------------------------------



 
[exhibit101executedfirsta002.jpg]
“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b). “Covered Party” has the
meaning specified in Section 11.28. “Danish Share Pledge Agreement (Knoll
Denmark Equity Interests)” means that certain Share Pledge Agreement dated June
21, 2018 between Knoll Europe, as pledgor, the Secured Parties (as represented
by the Administrative Agent), as pledgees, and the Administrative Agent, as the
security agent, as may be amended, supplemented, modified, restated or replaced.
“Danish Share Pledge Agreement (Muuto A/S Equity Interests)” means that certain
Share Pledge Agreement dated June 21, 2018 between Knoll Denmark, as pledgor,
the Secured Parties (as represented by the Administrative Agent), as pledgees,
and the Administrative Agent, as the security agent, as may be amended,
supplemented, modified, restated or replaced. “Default Right” has the meaning
assigned to that term in, and shall be interpreted in accordance with, 12 C.F.R.
§§ 252.81, 47.2 or 382.1, as applicable. “First Amendment Effective Date” means
August 26, 2019. “Multicurrency Term Loan Assumption Agreement” means that
certain Foreign Borrower Request and Assumption Agreement dated as of August 28,
2018 by the Parent Borrower, Knoll Denmark and Muuto A/S. “QFC” has the meaning
assigned to the term “qualified financial contract” in, and shall be interpreted
in accordance with, 12 U.S.C. 5390(c)(8)(D). “QFC Credit Support” has the
meaning specified in Section 11.28. “Relevant Governmental Body” means the
Federal Reserve Board and/or the Federal Reserve Bank of New York, or a
committee officially endorsed or convened by the Federal Reserve Board and/or
the Federal Reserve Bank of New York for the purpose of recommending a benchmark
rate to replace LIBOR in loan agreements similar to this Agreement. “SOFR” with
respect to any day means the secured overnight financing rate published for such
day by the Federal Reserve Bank of New York, as the administrator of the
benchmark (or a successor administrator) on the Federal Reserve Bank of New
York’s website (or any successor source) and, in each case, that has been
selected or recommended by the Relevant Governmental Body. “SOFR-Based Rate”
means SOFR or Term SOFR. “Supported QFC” has the meaning specified in Section
11.28. “Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion. 2 CHAR1\1675275v4



--------------------------------------------------------------------------------



 
[exhibit101executedfirsta003.jpg]
“U.S. Special Resolution Regimes” has the meaning specified in Section 11.28.
(b) The following definitions in Section 1.01 of the Credit Agreement are
amended in their entirety to read as follows: “Applicable Rate” means with
respect to Revolving Loans, the U.S. Term Loan, the Multicurrency Term Loan,
Swing Line Loans, Letters of Credit and the Commitment Fee, the following
percentages per annum, based upon the Consolidated Total Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 7.04(c): Consolidated Commitment Letter of Credit
Eurocurrency Base Rate Pricing Tier Total Leverage Fee Fee Rate Loans Loans
Ratio 1 < 1.00 to 1.0 0.175% 1.00% 1.00% 0.00% > 1.00 to 1.0 2 0.200% 1.25%
1.25% 0.25% but < 1.75 to 1.0 > 1.75 to 1.0 3 0.225% 1.50% 1.50% 0.50% but <
2.75 to 1.0 > 2.75 to 1.0 4 0.250% 1.75% 1.75% 0.75% but < 3.50 to 1.0 5 > 3.50
to 1.0 0.300% 2.00% 2.00% 1.00% Any increase or decrease in the Applicable Rate
resulting from a change in the Consolidated Total Leverage Ratio shall become
effective as of the first (1st) Business Day immediately following the date a
Compliance Certificate is required to be delivered pursuant to Section 7.04(c);
provided, however, that, if a Compliance Certificate is not delivered when due
in accordance with Section 7.04(c), then Pricing Tier 5 shall apply as of the
first (1st) Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall continue to apply until the first
(1st) Business Day immediately following the date a Compliance Certificate is
delivered in accordance with Section 7.04(c), whereupon the Applicable Rate
shall be adjusted based upon the calculation of the Consolidated Total Leverage
Ratio contained in such Compliance Certificate. The Applicable Rate in effect
from the First Amendment Effective Date through the first (1st) Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.04(c) for the fiscal quarter ending September
30, 2019 shall be determined based upon Pricing Tier 3. Notwithstanding anything
to the contrary contained in this definition, the determination of the
Applicable Rate for any period shall be subject to the provisions of Section
2.10(b). The “Applicable Rate” with respect to any Incremental Term Loan shall
be as set forth in the definitive documentation therefor (subject to the
requirements of Section 2.01(d)(ii)). “Arrangers” means BofA Securities,
Citizens Bank, N.A. (as successor by merger to Citizens Bank of Pennsylvania),
SunTrust Robinson Humphrey, Inc. and TD Securities (USA) LLC, together with
their respective successors and assigns, in their capacities as joint lead
arrangers with respect to this Agreement. “Collateral Documents” means a
collective reference to the Security Agreement, the Dutch Share Pledge
Agreement, the Danish Share Pledge Agreement (Knoll Denmark Equity Interests), 3
CHAR1\1675275v4



--------------------------------------------------------------------------------



 
[exhibit101executedfirsta004.jpg]
the Danish Share Pledge Agreement (Muuto A/S Equity Interests), and other
security documents as may be executed and delivered by the Loan Parties pursuant
to the terms of Section 7.09, in each case as amended, modified or reaffirmed
from time to time, including pursuant to any reaffirmation agreement. “Dutch
Share Pledge Agreement” means that certain notarial deed of pledge dated June
26, 2018 between Knoll Overseas, Inc., a Delaware corporation, as pledgor, the
Administrative Agent, as pledgee, and Knoll Europe, as the company, as may be
amended, supplemented, modified, restated or replaced. “Fee Letter” means that
certain letter agreement, dated December 27, 2017, among the Parent Borrower,
BofA Securities (as successor in interest to Merrill Lynch, Pierce, Fenner &
Smith Incorporated) and Bank of America. “LIBOR Successor Rate Conforming
Changes” means, with respect to any proposed LIBOR Successor Rate, any
conforming changes to the definition of Base Rate, Interest Period, timing and
frequency of determining rates and making payments of interest and other
technical, administrative or operational matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption and
implementation of such LIBOR Successor Rate and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines is
reasonably necessary in connection with the administration of this Agreement).
“Maturity Date” means August 26, 2024; provided, however, that, in each case, if
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day. (c) The definition of “MLPFS” in Section 1.01 of the Credit
Agreement is deleted in its entirety. (d) The definition of “Multicurrency Term
Loan Commitment” in Section 1.01 of the Credit Agreement is amended to add a new
sentence at the end of such definition to read as follows: As of the First
Amendment Effective Date, the aggregate outstanding principal amount of the
Multicurrency Term Loan is EUR 76,624,132.50. (e) The definition of “U.S. Term
Loan Commitment” in Section 1.01 of the Credit Agreement is amended to add a new
sentence at the end of such definition to read as follows: As of the First
Amendment Effective Date, the aggregate outstanding principal amount of the U.S.
Term Loan is $234,375,000. (f) Section 1.02 of the Credit Agreement is amended
by adding a new clause (f) at the end of such Section to read as follows: (f)
Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with 4 CHAR1\1675275v4



--------------------------------------------------------------------------------



 
[exhibit101executedfirsta005.jpg]
a separate Person. Any division of a limited liability company shall constitute
a separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity). (g) Article I of the Credit Agreement is amended by
adding a new Section 1.09 to read as follows: 1.09 Rates. The Administrative
Agent does not warrant, nor accept responsibility, nor shall the Administrative
Agent have any liability with respect to the administration, submission or any
other matter related to the rates in the definition of “Eurocurrency Rate” or
with respect to any rate that is an alternative or replacement for or successor
to any of such rate (including any LIBOR Successor Rate) or the effect of any of
the foregoing, or of any LIBOR Successor Rate Conforming Changes. (h) Section
2.01(c) of the Credit Agreement is amended to add a new sentence at the end of
such definition to read as follows: As of the First Amendment Effective, each of
Knoll Denmark and Muuto A/S is a Borrower under, and holds a portion of, the
Multicurrency Term Loan (with Muuto A/S having assumed a portion, and having
agreed to assume additional portions in the future, of the Multicurrency Term
Loan held by Knoll Denmark pursuant to the Multicurrency Term Loan Assumption
Agreement). (i) Sections 2.07(c) and (d) of the Credit Agreement are amended to
read as follows: (c) U.S. Term Loan. The Parent Borrower shall repay the
outstanding principal amount of the U.S. Term Loan in Dollars in equal quarterly
installments of $3,125,000 on the last Business Day of each March, June,
September and December, commencing on June 29, 2018, with the remaining
outstanding principal amount and any accrued and unpaid interest due and payable
in full on the Maturity Date (as such installments may hereafter be adjusted as
a result of prepayments made pursuant to Section 2.05), unless accelerated
sooner pursuant to Section 9.01. (d) Multicurrency Term Loan. Each applicable
Borrower shall repay the outstanding principal amount of the Multicurrency Term
Loan in Euro in equal quarterly installments of EUR 1,021,655.10 on the last
Business Day of each March, June, September and December, commencing on June 29,
2018, with the remaining outstanding principal amount and any accrued and unpaid
interest due and payable in full on the Maturity Date (as such installments may
hereafter be adjusted as a result of prepayments made pursuant to Section 2.05),
unless accelerated sooner pursuant to Section 9.01. (j) Sections 2.16(a) of the
Credit Agreement is amended to read as follows: (a) Effective as of the First
Amendment Effective Date, Knoll Denmark, Knoll Europe and Muuto A/S shall each
be a “Foreign Borrower” hereunder and may receive Loans for its account on the
terms and conditions set forth in this Agreement. (k) Section 3.03(c) of the
Credit Agreement is amended to read as follows: (c) Notwithstanding anything to
the contrary in this Agreement or any other Loan Documents, if the
Administrative Agent determines (which determination shall be conclusive absent
manifest error), or the Parent Borrower or Required Lenders notify the
Administrative Agent 5 CHAR1\1675275v4



--------------------------------------------------------------------------------



 
[exhibit101executedfirsta006.jpg]
(with, in the case of the Required Lenders, a copy to the Parent Borrower) that
the Parent Borrower or Required Lenders (as applicable) have determined, that:
(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including because the LIBOR Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary, (ii) the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans; provided, that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”), or (iii) syndicated loans currently being
executed, or that include language similar to that contained in this Section
3.03, are being executed or amended (as applicable) to incorporate or adopt a
new benchmark interest rate to replace LIBOR, then, reasonably promptly after
such determination by the Administrative Agent or receipt by the Administrative
Agent of such notice, as applicable, the Administrative Agent and the Parent
Borrower may amend this Agreement to replace LIBOR with (x) one or more
SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
Dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. Dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment”; and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. on the fifth (5th) Business
Day after the Administrative Agent shall have posted such proposed amendment to
all Lenders and the Parent Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders (A) in the case of an amendment to
replace LIBOR with a rate described in clause (x), object to the Adjustment, or
(B) in the case of an amendment to replace LIBOR with a rate described in clause
(y), object to such amendment; provided, that, for the avoidance of doubt, in
the case of clause (A), the Required Lenders shall not be entitled to object to
any SOFR-Based Rate contained in any such amendment. Such LIBOR Successor Rate
shall be applied in a manner consistent with market practice; provided, that, to
the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. If no LIBOR
Successor Rate has been determined and the circumstances under clause (i) above
exist or the Scheduled Unavailability Date has occurred (as applicable), the
Administrative Agent will promptly so notify the Parent Borrower and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Parent Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurocurrency Rate Loans or Interest 6 CHAR1\1675275v4



--------------------------------------------------------------------------------



 
[exhibit101executedfirsta007.jpg]
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans (subject to the foregoing clause (y))
in the amount specified therein. Notwithstanding anything else herein, any
definition of LIBOR Successor Rate shall provide that in no event shall such
LIBOR Successor Rate be less than zero for purposes of this Agreement. In
connection with the implementation of a LIBOR Successor Rate, the Administrative
Agent will have the right to make LIBOR Successor Rate Conforming Changes from
time to time and, notwithstanding anything to the contrary herein or in any
other Loan Document, any amendments implementing such LIBOR Successor Rate
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement. (l) Section 6.20 of the Credit Agreement
is amended to read as follows: 6.20 Beneficial Ownership. As of the First
Amendment Effective Date, the information included in any Beneficial Ownership
Certification delivered to the Administrative Agent or any Lender, if
applicable, is true and correct in all respects. (m) Section 6.26 of the Credit
Agreement is amended to read as follows: 6.26 Additional ERISA Representations.
No Borrower is or will be using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Borrower’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement. (n) Section
7.06 of the Credit Agreement is amended to read as follows: 7.06 [Reserved]. (o)
Section 8.05(a) of the Credit Agreement is amended to replace the reference to
“Section 7.06(a)” with “Section 8.11”. (p) Section 8.10 of the Credit Agreement
is amended to add a new proviso at the end of such Section to read as follows:
provided, however, notwithstanding anything to the contrary in this Agreement,
in the event that the Obligations are no longer secured by Collateral (as a
result of the release of Collateral pursuant to Section 10.10(d) and/or Section
8(h)(i) of the Security Agreement or otherwise), the Loan Parties shall be
required to comply with the requirements of Section 8.10(b), regardless of
whether or not a Covenant Trigger Period exists. (q) The reference to “At all
times prior to the Covenant Trigger Period” in Section 8.10(b) of the Credit
Agreement is amended to read as follows: Subject to the last proviso of this
Section 8.10, at all times prior to the Covenant Trigger Period 7
CHAR1\1675275v4



--------------------------------------------------------------------------------



 
[exhibit101executedfirsta008.jpg]
(r) The reference to “At all times during the Covenant Trigger Period” in
Section 8.10(c) of the Credit Agreement is amended to read as follows: Subject
to the last proviso of this Section 8.10, at all times during the Covenant
Trigger Period (s) Section 11.07 of the Credit Agreement is amended to add a new
paragraph at the end of such Section read as follows: The Administrative Agent
and the Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents and the Commitments. (t) The last sentence of Section 11.17 of the
Credit Agreement is amended to read as follows: Each Borrower shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act and the Beneficial Ownership Regulation. (u) Section 11.23 of the
Credit Agreement is amended to read as follows: 11.23 Lender ERISA
Representations. (a) Each Lender (x) represents and warrants, as of the date
such Person became a Lender party hereto, to, and (y) covenants, from the date
such Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, and not, for
the avoidance of doubt, to or for the benefit of the Parent Borrower or any
other Loan Party, that at least one of the following is and will be true: (i)
such Lender is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments, or this Agreement, (ii) the transaction
exemption set forth in one or more PTEs, such as PTE 84- 14 (a class exemption
for certain transactions determined by independent qualified professional asset
managers), PTE 95-60 (a class exemption for certain transactions involving
insurance company general accounts), PTE 90-1 (a class exemption for certain
transactions involving insurance company pooled separate accounts), PTE 91-38 (a
class exemption for certain transactions involving bank collective investment
funds) or PTE 96- 23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement, (iii) (A) such Lender is
an investment fund managed by a “Qualified Professional Asset Manager” (within
the meaning of Part VI of PTE 84-14), (B) such Qualified Professional Asset
Manager made the investment decision on behalf of such Lender to enter into,
participate in, administer and perform the Loans, the Letters of Credit, 8
CHAR1\1675275v4



--------------------------------------------------------------------------------



 
[exhibit101executedfirsta009.jpg]
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or (iv) such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender. (b) In addition, unless Section 11.23(a)(i) is true with respect to
a Lender or such Lender has not provided another representation, warranty and
covenant as provided in Section 11.23(a)(iv), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and not, for the avoidance of doubt, to or for the benefit
of the Parent Borrower or any other Loan Party, that the Administrative Agent is
not a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto). (v) Article XI of the Credit Agreement is amended by
adding a new Section 11.28 to read as follows: 11.28 Acknowledgement Regarding
Any Supported QFCs. To the extent that the Loan Documents provide support,
through a guarantee or otherwise, for any Swap Contract or any other agreement
or instrument that is a QFC (such support, “QFC Credit Support”, and each such
QFC, a “Supported QFC”), the parties acknowledge and agree as follows with
respect to the resolution power of the Federal Deposit Insurance Corporation
under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States): In the event a Covered Entity
that is party to a Supported QFC (each, a “Covered Party”) becomes subject to a
proceeding under a U.S. Special Resolution Regime, the transfer of such
Supported QFC and the benefit of such QFC Credit Support (and any interest and
obligation in or under such Supported QFC and such QFC Credit Support, and any
rights in property securing such Supported QFC or such QFC Credit Support) from
such Covered Party will be effective to the same extent as the transfer would be
effective under such U.S. Special Resolution Regime if the Supported QFC and
such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights 9 CHAR1\1675275v4



--------------------------------------------------------------------------------



 
[exhibit101executedfirsta010.jpg]
could be exercised under such U.S. Special Resolution Regime if the Supported
QFC and the Loan Documents were governed by the laws of the United States or a
state of the United States. Without limitation of the foregoing, it is
understood and agreed that rights and remedies of the parties with respect to a
Defaulting Lender shall in no event affect the rights of any Covered Party with
respect to a Supported QFC or any QFC Credit Support. (w) Section 11.16 of the
Security Agreement is amended to read as follows: 16. Governing Law;
Jurisdiction; Waiver of Venue; Waiver of Right to Trial by Jury; Acknowledgement
Regarding Any Supported QFCs. The terms of Sections 11.14, 11.15 and 11.28 of
the Credit Agreement with respect to governing Law, submission to jurisdiction,
waiver of venue, waiver of right to trial by jury and acknowledgment regarding
any Supported QFCs are incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms. 4. Conditions Precedent. This Amendment
shall be effective upon satisfaction of the following conditions precedent: (a)
Receipt by the Administrative Agent of counterparts of this Amendment duly
executed by the Loan Parties, the Lenders, the Swing Line Lender, the L/C
Issuers, and the Administrative Agent; (b) Receipt by the Administrative Agent
of counterparts of an exiting lender consent duly executed by the Loan Parties,
each Person that was a Lender under the Credit Agreement (immediately prior to
giving effect to this Amendment) but is not a Lender under the Credit Agreement
(as amended by this Amendment), and the Administrative Agent, in form and
substance satisfactory to the Administrative Agent and its legal counsel. (c)
Receipt by the Administrative Agent of customary opinions of legal counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, dated
as of the First Amendment Effective Date, and in form and substance satisfactory
to the Administrative Agent. (d) Receipt by the Administrative Agent of the
following, in form and substance satisfactory to the Administrative Agent and
its legal counsel: (i) Copies of the Organization Documents of each Loan Party
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, including in respect of a Dutch Loan Party an
up-to-date extract from the Dutch trade register (handelsregister) relating to
it, (or, as to any such Organization Documents that have not been amended,
modified or terminated since previously certified to the Administrative Agent,
certified that such Organization Documents have not been amended, modified or
terminated since such date and remain in full force and effect, and true and
complete, in the form previously delivered to the Administrative Agent on such
date) and certified by a secretary or assistant secretary of such Loan Party to
be true and correct as of the First Amendment Effective Date. (ii) Such
certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Amendment and the other Loan Documents to which such
Loan Party is a party, including in respect of a Dutch Loan Party (A) a copy of
a resolution of its management board (I) approving the execution of, and the
terms of, and the transactions contemplated by, the Loan Documents, and (II) if
applicable, appointing one or 10 CHAR1\1675275v4



--------------------------------------------------------------------------------



 
[exhibit101executedfirsta011.jpg]
more authorised persons to represent the relevant Dutch Loan Party in the event
of a conflict of interest or confirming that no such person has been appointed;
(B) a copy of a resolution of its general meeting of shareholders (I) approving
the execution of, and the terms of, and the transactions contemplated by, the
Loan Documents; and (II) if applicable, appointing one or more authorised
persons to represent the relevant Dutch Loan Party in the event of a conflict of
interest or confirming that no such person has been appointed; and (C) a copy of
a resolution of its board of supervisory directors (if any) (I) approving the
execution of, and the terms of, and the transactions contemplated by, the Loan
Documents; and (II) if applicable, appointing one or more authorised persons to
represent the relevant Dutch Loan Party in the event of a conflict of interest
or confirming that no such person has been appointed. (iii) Such documents and
certifications as the Administrative Agent may reasonably require to evidence
that each Loan Party is duly organized or formed, and is validly existing, in
good standing and qualified to engage in business in its state of organization
or formation, including in respect of a Dutch Loan Party, evidence of
unconditional positive advice of any works council which has advisory rights in
respect of the entry into and performance of the transactions contemplated in
the Loan Documents. (e) Receipt by the Administrative Agent of (i) searches of
Uniform Commercial Code filings in the jurisdiction of formation of each
Domestic Loan Party or where a filing would need to be made in order to perfect
the Administrative Agent’s security interest in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens, (ii) UCC financing statements for each
appropriate jurisdiction as is necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
Collateral, (iii) searches of ownership of, and Liens on, Intellectual Property
of each Domestic Loan Party in the appropriate governmental offices, (iv) duly
executed notices of grant of security interest in the form required by the
Security Agreement as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
Intellectual Property of the Domestic Loan Parties, and (v) to the extent
reasonably requested by the Administrative Agent, additional filings or
documents as may be required to confirm the Administrative Agent’s security
interest in the Equity Interests pledged pursuant to the Dutch Share Pledge
Agreement, the Danish Share Pledge Agreement (Knoll Denmark Equity Interests),
and the Danish Share Pledge Agreement (Muuto A/S Equity Interests). (f) Receipt
by the Administrative Agent of a certificate of the Parent Borrower, duly
executed by a Responsible Officer of the Parent Borrower, dated as of the First
Amendment Effective Date, certifying (i) as to the matters set forth in Section
6(d)(iv) and (v), (ii) that there has not occurred since December 31, 2018, a
Material Adverse Effect, and (iii) as of the First Amendment Effective Date,
that there does not exist any action, suit, investigation or proceeding pending
or, to the knowledge of the Parent Borrower, threatened in any court or before
an arbitrator or Governmental Authority that could reasonably be expected to
have a Material Adverse Effect. (g) Receipt by each Lender of all documentation
and other information that such Lender has reasonably requested in writing that
such Lender has reasonably determined is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the Patriot Act. (h) If the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, delivery by the Parent Borrower, to each Lender that so requests, of
a Beneficial Ownership Certification in relation to the Parent Borrower. 11
CHAR1\1675275v4



--------------------------------------------------------------------------------



 
[exhibit101executedfirsta012.jpg]
(i) Receipt by the Administrative Agent of (i) all interest and fees owing under
the Credit Agreement that have accrued and are unpaid as of the First Amendment
Effective Date and (ii) all other fees and expenses owing to the Administrative
Agent (including all reasonable fees, expenses and disbursements of any law firm
or other counsel of the Administrative Agent), the Lenders and the Arrangers
required to be paid on or before the First Amendment Effective Date. 5.
Commitments and Outstanding Loans; Reallocation. Each Lender party hereto hereby
agrees that, subject to the terms and conditions set forth herein and in the
Credit Agreement (as amended by this Amendment), upon giving effect to this
Amendment, (a) its Revolving Commitment is set forth opposite its name on
Schedule 2.01 attached to this Amendment under the caption “Revolving
Commitments”, (b) its portion of the Outstanding Amount of the U.S. Term Loan as
of the First Amendment Effective Date is set forth opposite its name on Schedule
2.01 attached to this Amendment under the caption “Outstanding Amount of U.S.
Term Loan”, and (c) its portion of the Outstanding Amount of the Multicurrency
Term Loan as of the First Amendment Effective Date is set forth opposite its
name on Schedule 2.01 attached to this Amendment under the caption “Outstanding
Amount of Multicurrency Term Loan”, with the reallocation of any Loans
outstanding under the Commitments of the Lenders as they existed immediately
prior to the First Amendment Effective Date having been made per instructions
from the Administrative Agent (it being understood and agreed that no Assignment
and Assumption or any other action of any Person is required to give effect to
such reallocation). 6. Miscellaneous. (a) This Amendment shall be deemed to be,
and is, a Loan Document. (b) Each Loan Party (i) agrees to all of the terms and
conditions of this Amendment, (ii) agrees that this Amendment and all documents
executed in connection herewith do not operate to reduce or discharge its
obligations under the Credit Agreement or the other Loan Documents or any
certificates, documents, agreements and instruments executed in connection
therewith, (iii) affirms all of its obligations under the Loan Documents, (iv)
agrees that this Amendment shall in no manner impair or otherwise adversely
affect any of the Liens granted in or pursuant to the Loan Documents, (v)
affirms that each of the Liens granted in or pursuant to the Loan Documents are
valid and subsisting and (vi) confirms that each security right created under
each Collateral Document was, when it was entered into, intended to extend, and
shall in fact extend, to all obligations under all Loan Documents as amended
under this Amendment. (c) Effective as of the First Amendment Effective Date,
all references to the Credit Agreement and the Security Agreement in each of the
Loan Documents shall mean the Credit Agreement and the Security Agreement, in
each case, as amended by this Amendment. (d) Each of the Loan Parties hereby
represents and warrants to the Administrative Agent as follows: (i) such Loan
Party has taken all necessary action to authorize the execution, delivery and
performance of this Amendment; (ii) this Amendment has been duly executed and
delivered by such Loan Party and constitutes such Loan Party’s legal, valid and
binding obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity);
12 CHAR1\1675275v4



--------------------------------------------------------------------------------



 
[exhibit101executedfirsta013.jpg]
(iii) no consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such Loan
Party of this Amendment; (iv) before and after giving effect to this Amendment,
the representations and warranties of the Borrowers and each other Loan Party
contained in Article VI of the Credit Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
therewith, are true and correct in all material respects on and as of the First
Amendment Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects as of such earlier date (provided, that,
any representation and warranty that is qualified by materiality, a Material
Adverse Effect or similar language is true and correct in all respects), and
except that for purposes of this Amendment, the representations and warranties
contained in Sections 6.05(a) and 6.05(b) of the Credit Agreement are deemed to
refer to the most recent statements furnished pursuant to Sections 7.04(a) and
7.04(b) of the Credit Agreement, respectively; and (v) before and after giving
effect to this Amendment, no Default or Event of Default exists, or will result
from the transactions contemplated hereby. (e) This Amendment may be executed in
any number of counterparts, each of which when so executed and delivered shall
be an original, but all of which shall constitute one and the same agreement.
Delivery of an executed counterpart of this Amendment by telecopy, pdf or other
similar electronic transmission shall be effective as an original and shall
constitute a representation that an executed original shall be delivered. (f)
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] 13
CHAR1\1675275v4



--------------------------------------------------------------------------------



 
[exhibit101executedfirsta014.jpg]




--------------------------------------------------------------------------------



 
[exhibit101executedfirsta015.jpg]




--------------------------------------------------------------------------------



 
[exhibit101executedfirsta016.jpg]




--------------------------------------------------------------------------------



 
[exhibit101executedfirsta017.jpg]




--------------------------------------------------------------------------------



 
[exhibit101executedfirsta018.jpg]




--------------------------------------------------------------------------------



 
[exhibit101executedfirsta019.jpg]
SUNTRUST BANK, By: Name: KNOLL, INC. FIRST AMENDMENT TO THIRD AMENDED AND
RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[exhibit101executedfirsta020.jpg]




--------------------------------------------------------------------------------



 
[exhibit101executedfirsta021.jpg]




--------------------------------------------------------------------------------



 
[exhibit101executedfirsta022.jpg]




--------------------------------------------------------------------------------



 
[exhibit101executedfirsta023.jpg]
THE BANK OF NOVA SCOTIA, as a Lender By: Name: Michael Grad Title: Director
KNOLL, INC. FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[exhibit101executedfirsta024.jpg]




--------------------------------------------------------------------------------



 
[exhibit101executedfirsta025.jpg]




--------------------------------------------------------------------------------



 
[exhibit101executedfirsta026.jpg]




--------------------------------------------------------------------------------



 
[exhibit101executedfirsta027.jpg]




--------------------------------------------------------------------------------



 
[exhibit101executedfirsta028.jpg]
Schedule 2.01 Commitments, Outstanding Loans and Applicable Percentages1
Applicable Applicable Applicable Outstanding Percentage of Outstanding
Percentage of Revolving Percentage of Amount of Outstanding Lender Amount of
U.S. Outstanding Commitment Revolving Multicurrency Amount of Term Loan Amount
of U.S. Commitment Term Loan Multicurrency Term Loan Term Loan Bank of America,
N.A. $78,133,088.32 19.533272079% $45,781,106.43 19.533272076% €14,967,200.28
19.533272079% Citizens Bank, N.A. (as successor by merger to Citizens Bank of
$61,159,717.19 15.289929297% $35,835,771.79 15.289929296% €11,715,775.69
15.289929305% Pennsylvania) SunTrust Bank $50,039,768.62 12.509942154%
$29,320,176.92 12.509942153% €9,585,634.65 12.509942152% TD Bank, N.A.
$61,159,717.19 15.289929297% $35,835,771.79 15.289929297% €11,715,775.69
15.289929305% Branch Banking and Trust $11,119,948.59 2.779987148% $6,515,594.87
2.779987145% €2,130,141.03 2.779987140% Company U.S. Bank National Association
$44,479,794.33 11.119948583% $26,062,379.49 11.119948582% €8,520,564.13
11.119948575% The Bank of Nova Scotia $27,799,871.45 6.949967863% $16,288,987.19
6.949967868% €5,325,352.58 6.949967858% The Huntington National Bank
$27,799,871.45 6.949967863% $16,288,987.19 6.949967868% €5,325,352.58
6.949967858% The Northern Trust Company $13,288,338.55 3.322084638%
$7,786,135.87 3.322084638% €2,545,518.54 3.322084645% Webster Bank, N.A.
$11,119,948.58 2.779987145% $6,515,594.87 2.779987145% €2,130,141.04
2.779987154% First National Bank of $13,899,935.73 3.474983933% $8,144,493.59
3.474983932% €2,662,676.29 3.474983929% Pennsylvania Total: $400,000,000.00
100.000000000% $234,375,000.00 100.000000000% €76,624,132.50 100.000000000% 1
Outstanding Amounts of the U.S. Term Loan and the Multicurrency Term Loan are as
of the First Amendment Effective Date. CHAR1\1675275v4



--------------------------------------------------------------------------------



 